Citation Nr: 1507319	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  06-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee limitation of extension due to degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for right knee medial meniscectomy and lateral retinacular release.

3.  Entitlement to a rating in excess of 10 percent for right knee limitation of flexion due to degenerative joint disease.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned in a September 2011 hearing.  A transcript was reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further remand but additional information is necessary to assess the Veteran's right knee disability and unemployability claims.  Specifically, in the April 2010 and January 2013 VA examinations the Veteran reported flare-ups in knee pain with physical activities lasting from an hour to all day.  The examiner did not address additional functional limitation during such flare-ups, and an additional opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  VA should also seek information about the Veteran's education and work history to better decide his TDIU claim.  The claim for an increased rating for right knee medial meniscectomy and lateral retinacular release is also remanded as it is inextricably intertwined with the other right knee disabilities. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his right knee.  The examiner should complete all appropriate testing needed to address the following: 

In January 2013 and April 2010 VA examinations, the Veteran reported flare-ups in symptoms with physical activity.  The examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  The examiner should provide an opinion on the degree of impairment during any current flare-ups but also estimate the degree of impairment during flare-ups at the time of the January 2013 and April 2010 VA examinations.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  Request the Veteran complete a VA Form 21-8940 or otherwise provide information on his education and work history.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




